Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 

Argument: Applicant argued (Remarks 12/23/2021, page 10, last paragraph and related arguments on preceding pages):
“However, neither of the embodiments shown in FIGS. 14 and 15, or any other portion of Jiang for that matter, teaches or remotely suggests "at a first user equipment (UE) device, selecting a second UE device with which to perform range signaling" and "from the first UE device, sending a request for range signaling to the second UE device."
Response: Examiner respectfully disagrees. Jiang discloses in [0037] that the UE may do scheduling. [0036] discloses scheduling among devices; wherein “selecting a second UE with which to perform ranging” would be done by the scheduling operation; [0107] discloses resource allocation and use of different time slots for the UEs).
Jiang discloses (Abstract, 4th – 11th line)  “… transmitting a first ranging signal in the first time slot  …. Receives a second ranging signal in a second time slot…”. The request would be inherent in the first ranging signal since the 2nd UE responds to the 1st ranging signal by sending the 2nd ranging signal.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, “devicfe” should be corrected to “device”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 6, 9 - 20, 23 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20190208387).
Regarding claim 1, Jiang discloses a method for supporting position estimation, (Abstract, 1st sentence; [0029], last sentence; [0112], 1st 7 lines), comprising:
at a first user equipment (UE) device, selecting a second UE device with which to perform range signaling ([0037] discloses UE may do scheduling; [0036] discloses scheduling among devices; wherein “selecting a second UE with which to perform ranging” would be done by the scheduling operation; [0107] discloses resource allocation and use of different time slots for the UEs);
from the first UE device, sending a request for range signaling to the second UE device (Abstract, 4th – 11th line discloses “… transmitting a first ranging signal in the first time slot  …. Receives a second ranging signal in a second time slot…”; wherein the request would be inherent in the first ranging signal since the 2nd UE responds to the 1st ranging signal by sending the 2nd ranging signal);
at the first UE device, sending or receiving, via a sidelink channel, a ranging signal between the first UE device and a second UE device [0109], 1st sentence; [0006], lines 9+; Fig. 9, ranging cycle 912; [0098] discloses “…During the second period 912, the UE may be in a ranging cycle and transmits one or more ranging signals…”);
at the fist UE device, obtaining at least one ranging measurement based on the sending or receiving the ranging signal between the first UE device and a second UE device ([0006], last sentence; [0008], last sentence; [0131], last sentence; Fig. 15, block 1512);
and at the first UE device, broadcasting, (1) the at least one ranging measurement with a reference to the second UE device or (2) a position estimate for the first UE device based on the at least one ranging measurement (Fig. 9, period 914; [0098] discloses “During the third period 914 (a second control period), the UE may broadcast ranging information or measurements, for example, time-of-arrival (ToA) information, system delay information (e.g., transmit (TX) and receive (RX) delay), etc”).
Jiang doesn’t explicitly state that in the last limitation, the broadcasting is done via the sidelink channel. Jiang just states that it is broadcast (as above). However, one of ordinary skill in the art can easily use the sidelink channel for broadcasting the measurement results, as the sidelink channel at that time of broadcast is unused (Fig. 9 and [0097]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the sidelink channel to broadcast the measurement results, as the sidelink channel is unused at that point in time. Having another channel doing it would only increase system complexity.

Regarding claim 2, Jiang does not explicitly disclose wherein selecting the second UE device for range signaling comprises determining that a distance d between the first UE device and the second UE device satisfies a distance criterion.
However, Jiang discloses ([0029]) use of known distances between UEs (vehicles and RSUs) to calculate the position of other UEs. Since distances are known, they automatically fall within a distance or can be selected to fall within a distance. Hence use of a distance criterion is obvious to try (Rationales for Obviousness (MPEP 2143, Rationale E)). Using other UEs within a certain range will help improve position accuracy, as disclosed by Jiang ([0029]). Also, it is well known mathematically,  that if an equation had variables of cm and km in it, then combining such terms would result in very small numbers being swamped out by larger numbers, resulting in inaccurate results. To avoid this, it is preferable to have numbers in the same range. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a distance criterion as this could help increase accuracy in the computation. 


Claim 3 is similarly analyzed as claim 2. Use of a range is similarly analyzed as in claim 2. 

Regarding claim 4, Jiang does not disclose randomly selecting the second UE from a plurality of UEs.
However, selecting a 2nd UE randomly from a plurality of UEs is obvious to try and can be easily performed by one of ordinary skill in the art. Under (Rationales for Obviousness (MPEP 2143, Rationale E), this is not considered patentable. Randomly selecting UEs that are all within a range would give equally accurate results, since all distances are close to each other i.e. a large spread of distances (e.g. cm and km) is avoided.


Regarding claim 5, Jiang discloses use of multiple (i.e. N UEs) ([0029]). Randomly selecting UEs from these N is analyzed as in claim 4 above.


Regarding claim 6, Jiang discloses the number N is determined prior to selecting the second UE device from the plurality of available UE devices ([0029] discloses “known position of UEs”. Since the positions are known, the number of UEs are known prior to selecting the 2nd UE).


Regarding claim 9, Jiang discloses the broadcasting the at least one ranging measurement with the reference to the second UE device comprises: broadcasting a message containing (1) an identifier for each of a plurality of second UE devices and (2) at least one ranging measurement for each of the plurality of second UE devices. ([0098] discloses “In one aspect of the disclosure, the UE may broadcast the slot ID(s) and ranging information measurements using one or more control periods ….”).

Regarding claim 10, Jiang discloses the at least one ranging measurement comprises (1) a distance measurement, (2) an angle of arrival (AoA) measurement, (3) a time difference of arrival (TDOA) measurement, (4) a speed measurement associated with the first UE device, or (5) a time of measurement ([0006], last sentence discloses “ The processor and the memory are further configured to determine a distance between the first UE and second UE based on the first ToA and the second ToA.” , i.e. TDOA measurement).

Claim 11 is similarly analyzed as the last limitation in claim 1. Claim 11 recites “safety message”. The safety message would correspond to the broadcast message in claim 1.  Jiang discloses that such data can be useful in V2V or V2X applications ([0068]). So the safety message/broadcast message could be sent to improve road safety as in [0098].

Regarding claim 12, Jiang discloses each of the first UE device and second UE device is a pedestrian user equipment (PUE) device ([0003], lines 6 – 8 disclose “…a UE may be a wireless communication device, such as a portable cellular device..”; wherein a portable cellular device is e.g. a smartphone carried by a pedestrian).

Regarding claim 13, Jiang discloses at the first UE device, receiving at least one additional ranging measurement based on a ranging signal sent between the second UE device and a third UE device ([0133] discloses multiple UEs used with the 1st UE to obtain more accurate measurements);
at the first UE device, determining the position estimate for the first UE device using the at least one ranging measurement based on the ranging signal sent between the first UE device and the second UE device and the at least one additional ranging measurement based on the ranging signal sent between the second UE device and the third UE device ([0133]);
and at the first UE device, broadcasting the position estimate for the first UE device (Fig. 9, period 914; [0098] discloses “During the third period 914 (a second control period), the UE may broadcast ranging information or measurements, for example, time-of-arrival (ToA) information, system delay information (e.g., transmit (TX) and receive (RX) delay), etc”).

Regarding claim 14, Jiang discloses at the first UE device, obtaining a position estimate for the second UE device and a position estimate for the third UE device, wherein the determining the position estimate for the first UE device is further based on the position estimate for the second UE device and the position estimate for the third UE device ([0133] discloses “The first UE can determine the distances (e.g., D1, D2, and D3) from the second, third, and fourth UEs using the ranging methods described above in relation to FIGS. 12-15. If the first UE knows the accurate positions (e.g., geographic coordinates) of the second, third, and fourth UEs, the first UE can determine its own accurate position …. ”).

Claim 15 is similarly analyzed as claim 1	, with claim 15 reciting equivalent apparatus limitations. The additional apparatus limitations of memory, processor and transceiver are disclosed by Jiang ([0005], lines 2 - 7).

Claims 16 – 20, 23 - 28 are similarly analyzed as claims 2 – 6, 9 - 14 respectively.

Claim 29 is similarly analyzed as claim 1.

Claim 30 is similarly analyzed as claim 1.


Claims 7 – 8, 21- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20190208387) in view of Ishii (US 20040127229).

Regarding claim 7, Jiang does not disclose a requester UE.
In the same field of endeavor, however, Ishii discloses use of a requester UE to select another UE ([0113] discloses “If a UE user desires notification from the requester, the UE user will receive a notification from the network indicating that the UE terminal is being the target of a location request”). A similar method can be used to meet the claim limitation “at the first UE device, receiving, from a requester UE device, a request to select the second UE device for range signaling, prior to the sending or receiving the ranging signal between the first UE device and a second UE device”. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to inform the 1st UE which 2nd UE to select, as selecting a specific UE could improve positon accuracy (e.g. 2nd UE may not be too close or too far).

Regarding claim 8, Jiang discloses the UE is a vehicle ([0003] discloses “In particular use cases, a UE may be a wireless communication device, such as a portable cellular device, or may be a vehicle, such as an automobile, a drone, or may be any other connected devices”). Having the requester UE device as a vehicle user equipment (VUE) device is an obvious variation of this since a requester UE device could be any other UE device in general. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the requester UE as a vehicle UE, as this would allow one to us the invention in a vehicle application, e.g. V2V or V2X application having advantages listed in Jiang ([0060]).

Claims 21 - 22 are similarly analyzed as claims 7 - 8 respectively.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to UE position determination:

Sheynblat et al. (US RE45808) discloses method and apparatus for determining location of a base station using a plurality of mobile stations in a wireless mobile network.
Sheynblat (US 8483717) discloses Local area network assisted positioning.
Moeglein et al. (US 8971913) discloses method and apparatus for wireless network hybrid positioning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632